Case 8:21-cv-01367-JVS-KES Document 15 Filed 08/23/21 Page 1 of 3 Page ID #:60



 1   SIRI & GLIMSTAD LLP
     Aaron Siri (Pro Hac Vice To Be Filed)
 2
     Email: aaron@sirillp.com
 3   Elizabeth A. Brehm (Pro Hac Vice To Be Filed)
     Email: ebrehm@sirillp.com
 4
     200 Park Avenue
 5   Seventeenth Floor
     New York, NY 10166
 6
     Telephone: 212-532-1091
 7   Facsimile: 646-417-5967
 8
     Caroline Tucker (SBN 261377)
 9   Email: ctucker@sirillp.com
10   700 S. Flower Street, Suite 1000
     Los Angeles, CA 90017
11   Telephone 213-376-3739
12   Facsimile 646-417-5967

13   CHRIS WIEST ATTORNEY AT LAW, PLLC
14   Chris Wiest (Pro Hac Vice To Be Filed)
     Email: chris@cwiestlaw.com
15   25 Town Center Blvd, STE 104
16   Crestview Hills, KY 41017
     Telephone: 513-257-1895
17   Facsimile: 859-495-0803
18
     Attorneys for Plaintiff
19   AARON KHERIATY, M.D.
20
                           UNITED STATES DISTRICT COURT
21
                         CENTRAL DISTRICT OF CALIFORNIA
22
                                   SOUTHERN DIVISION
23
24   AARON KHERIATY, M.D.,                            Case No.: 8:21-cv-01367 JVS (KESx)
25
                                 Plaintiff,                      NOTICE OF MOTION
26   v.                                               AND MOTION FOR PRELIMINARY
                                                      INJUNCTION
27
28
                                                  1
     __________________________________________________________________________________
                                              AND MOTION FOR PRELIMINARY INJUNCTION
Case 8:21-cv-01367-JVS-KES Document 15 Filed 08/23/21 Page 2 of 3 Page ID #:61



 1   THE REGENTS OF THE UNIVERSITY
     OF CALIFORNIA, a corporation, et al.,
 2                                                   Date: September 27, 2021
                                                     Time: 1:30 pm
 3                                Defendants.
                                                     Place: Courtroom 10C
 4                                                   Judge: Hon. James V. Selna
 5
 6         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 7         PLEASE TAKE NOTICE that on September 27, 2021, at 1:30 p.m. or as soon
 8   thereafter as counsel may be heard, before the Honorable James V. Selna in Courtroom
 9   10C of the United District Court for the Central District of California located at 411 West
10   4th Street, Room 1053, Santa Ana, CA 92701-4516, Plaintiff AARON KHERIATY,
11   M.D., will and hereby does move for a preliminary injunction as set forth below and for
12
13   Motion for Preliminary Injunction    Memorandum         pursuant to Fed. R. Civ. P. 65(a).
14         As stated more fully in the Memorandum and Complaint in this matter, Plaintiff
15   seeks a preliminary injunction enjoining Defendants from implementing and enforcing
16   as against Plaintiff and those who have been infected with SARS-CoV-2 and recovered
17         naturally immune       the mandate                            -CoV-2 (COVID-19)
18                           issued by Defendants and effective as of July 15, 2021 that
19                                                          sically access a University Facility
20
21   receive a COVID-19 vaccination         mandate as the mandate violates the Fourteenth
22   Amendment to the United States Constitution.
23         As further explained in the accompanying Memorandum, Plaintiff submits that he
24   meets the standards for a preliminary injunction, i.e., he has likelihood of success on the
25   merits, he will be irreparably harmed, the balance of the equities and public interest are
26                      , and there is no adequate remedy at law.
27         Because the preliminary injunction requested by Plaintiff presents no monetary
28
                                                 2
     __________________________________________________________________________________
                                            AND MOTION FOR PRELIMINARY INJUNCTION
Case 8:21-cv-01367-JVS-KES Document 15 Filed 08/23/21 Page 3 of 3 Page ID #:62



 1   risks to Defendants, Plaintiff requests that bond be set at $1. Fed. R. Civ. P. 65(c).
 2         For the reasons stated in the accompanying Memorandum and in the Complaint in
 3   this matter, Plaintiff respectfully requests that the Court grant this Motion and
 4   preliminarily enjoin Defendants from implementing and enforcing the mandate as against
 5   Plaintiff and individuals who have been infected with SARS-CoV-2 and recovered.
 6         This Motion is based upon this Notice of Motion and Motion, the Memorandum
 7   filed concurrently herewith, the Decalaration of Plaintiff, the Declaration of the UC
 8   Faculty, the Declaration of Peter McCullough MD, MPH, all Exhibits to such
 9   Declarations, all documents on file in this action, and any such further or additional
10   evidence or argument as may be presented before or at the time of the hearing on this
11   Motion.
12
13   Dated: August 23, 2021           SIRI & GLIMSTAD LLP
14
                                      By: /s/ Caroline Tucker
15                                         Aaron Siri (Pro Hac Vice to be filed)
16                                         Elizabeth Brehm (Pro Hac Vice to be filed)
                                           Caroline Tucker
17
18                                    CHRIS WIEST ATTORNEY AT LAW, PLLC
                                          Chris Wiest (Pro Hac Vice to be Filed)
19
20                                           Attorneys for Plaintiff
                                             AARON KHERIATY, M.D.
21
22
23
24
25
26
27
28
                                                  3
     __________________________________________________________________________________
                                             AND MOTION FOR PRELIMINARY INJUNCTION
